COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Salem, Virginia


JERRY S. MILLER
                                         MEMORANDUM OPINION* BY
v.   Record No. 0997-00-3                 JUDGE ROBERT P. FRANK
                                            DECEMBER 5, 2000
REYNOLDS METALS COMPANY AND
 ACE AMERICAN INSURANCE COMPANY


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          John P. Vita (Mann & Vita, P.C., on brief),
          for appellant.

          (Patricia C. Arrighi; Taylor & Walker, P.C.,
          on brief), for appellees. Appellees
          submitting on brief.


     Jerry S. Miller (claimant) contends the Workers'

Compensation Commission (commission) erred in:    1) finding he

received a diagnosis of work-related bilateral carpal tunnel

syndrome on October 31, 1996, which thereby barred his claim for

benefits under Stenrich v. Jemmott, 251 Va. 186, 199, 467 S.E.2d

795, 802 (1996), 2) finding that his statement to the insurance

carrier's representative on November 8, 1996 indicated a clear and

understandable diagnosis of work-related bilateral carpal tunnel

syndrome, which thereby barred his claim for benefits under

Jemmott, and 3) failing to consider principles of equity,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
fairness and public policy.    Finding no error in the

commission's decision, we affirm.

                          I.   BACKGROUND

     Claimant has been involved in welding, pipefitting and

fabricating metal for thirty-two years.     Claimant has been

employed as a maintenance mechanic with Reynolds Metals Company

(employer) for twelve years.   Claimant performed these tasks

using both hands repetitively for forty-hour work weeks, eight

hours per day.   Throughout his career, claimant used repetitive

motion tools such as drills, grinders, saws, hand-wrenches and

pipe-wrenches.   He did not engage in any activities outside his

employment that required the repetitive use of his hands.

     Claimant began experiencing tingling and numbness in both

hands sometime in October 1996.    Employer referred claimant to

Dr. Kent Diduch.   Dr. Diduch advised claimant that he might have

carpal tunnel syndrome but that his problems could also be

vascular.   After consulting with Dr. Diduch, claimant feared

that the complaints were related to his heart.    Dr. Diduch only

saw claimant on one occasion and never diagnosed him with carpal

tunnel syndrome.

     Claimant then consulted with Dr. James VanKirk.     Dr.

VanKirk also considered carpal tunnel syndrome as the possible

cause of claimant's complaints but advised claimant that his

smoking habit could be a factor.    Dr. VanKirk saw claimant on

just one occasion and did not render a diagnosis.    Dr. VanKirk

                                - 2 -
referred claimant to Dr. Edward Hemphill, an orthopedic

physician.

     Claimant first saw Dr. Hemphill on October 14, 1996.      Dr.

Hemphill suspected carpal tunnel syndrome as the cause of

claimant's problems but withheld a firm diagnosis pending the

results of an EMG.   Dr. Peter Puzio performed an EMG on October

22, 1996, which confirmed that claimant suffered from bilateral

carpal tunnel syndrome.   Although claimant described his work

history to Dr. Hemphill, he testified that Dr. Hemphill did not

advise him at that time that the carpal tunnel syndrome was

related to his employment.   In fact, claimant testified that he

only learned that the carpal tunnel syndrome was related to his

employment in Dr. Hemphill's letter of December 3, 1998.

     Employer filed an Employer's First Report of Accident on

November 5, 1996, and, as a result, claimant was sent the "blue

letter" and informational pamphlet by the commission.

     Claimant underwent a carpal tunnel release on his left

wrist on November 6, 1996.   He had several post-operative visits

with Dr. Hemphill through January 1997.   From his initial visit

in October 1996 through his last visit in January 1997, claimant

testified Dr. Hemphill never advised him that the carpal tunnel

syndrome was related to his employment.

     Glenn Parker of Cigna Insurance, the insurance carrier for

employer, interviewed claimant on November 8, 1996.   In the

interview, which was transcribed and admitted into evidence at

                               - 3 -
the hearing, Parker explained to claimant that he would receive

a "blue letter" from the commission explaining the claim

process.

     The following exchange then occurred between claimant and

Parker:

           Parker:       Ok. Anything else you would
                         like me to state?

           Claimant:     No other than, the physician
                         seems to think it is work
                         related and I told him from
                         what I had read about it it
                         had come from repetitive
                         motion.

           Parker:       Uh-huh.

           Claimant:     And my job I don't exactly do
                         the same identical same over
                         and over but I have been doing
                         maintenance work and working
                         with my hands for probably 32,
                         33 years now and he said
                         that's, in my case, the
                         repetition didn't do it, it's
                         just a number of years that I
                         have been doing physical rough
                         work with my hands.

     At the hearing, claimant testified regarding his statements

to Parker, stating that he simply assumed that Dr. Hemphill

thought his carpal tunnel syndrome was work-related because Dr.

Hemphill inquired about his job duties.   Claimant testified, "I

just kind of had to guess for myself what he meant."    But,

claimant testified Dr. Hemphill never told him during his visits

in 1996 and 1997 that his condition was work-related.



                              - 4 -
     Claimant testified that Dr. Hemphill's diagnosis on October

31, 1996 did not prompt him to file a claim for benefits in 1996

or 1997.    At that time, according to claimant, he did not possess

a clear understanding of whether or not his work caused his carpal

tunnel syndrome.   Both Dr. Diduch and Dr. VanKirk had suggested

other factors, such as vascular disease and smoking, as the cause

of his carpal tunnel syndrome.    He also was discouraged from

filing a claim for benefits after receiving a letter from Parker

on December 18, 1996, which stated his claim was denied because it

did not arise out of his employment.     Claimant testified he

ultimately filed his claim on October 27, 1998, because, after

reading information from the commission that stated he was

required to file a claim within two years from the time the

diagnosis was communicated to him, he was concerned that the

statute of limitations would run.    Claimant believed that the

statute of limitations would expire on October 31, 1998, because

Dr. Hemphill diagnosed him with carpal tunnel syndrome on October

31, 1996.   Claimant stated he wrote the word "diagnosis" on the

Claim for Benefits application form that said "Date doctor told

you disease was caused in your work" in order to clearly indicate

that October 31, 1996 was the date of diagnosis rather than the

date of communication of an occupational disease.    However,

claimant testified the pamphlet he received from the commission

stated the time for filing a claim was two years from the time

"you find out it is work related."

                                 - 5 -
     The deputy commissioner made the following findings of fact:

               In the present case, after a thorough
          review of the medical records and testimony,
          it appears to the Commission that a firm
          diagnosis of carpal tunnel syndrome, related
          to his work, was conveyed to the claimant in
          October of 1996. Dr. Hemphill's initial
          medical record discusses the claimant's years
          of repetitive use of his hands in his work as
          a causative factor. The fact that Dr.
          Hemphill, according to the claimant, has not
          explicitly laid this out in his medical
          record is not dispositive since such a causal
          statement would generally only be included in
          a medical record when prepared for litigation
          or insurance purposes. It is clear from
          reading the records, however, that the
          claimant's repetitive use of his hands was
          Dr. Hemphill's primary focus.

               Further, although the claimant was
          somewhat vague as to whether or not Dr.
          Hemphill ever communicated the diagnosis to
          him, he did testify that he assumed that the
          doctor thought his carpal tunnel syndrome was
          work related. This is also reflected in his
          recorded statement, given on November 8,
          1996, when the claimant stated that he had
          been given a diagnosis of bilateral carpal
          tunnel syndrome and that "the physician seems
          to think it is work related."

     In affirming the decision of the deputy commissioner, the

commission found:

               The claimant told the case manager that
          it was his belief based on what Dr. Hemphill
          told him that the carpal tunnel was a result
          of his work. He was very specific in his
          statement indicating that he had read that
          the condition occurs because of repetitive
          motion, but that Dr. Hemphill said his was
          not due to repetition, but rather due to
          doing the same type of work for many
          years. . . .



                              - 6 -
           His assertion that he only received a
           "diagnosis" and not a communication is
           without support. He informed the employer of
           his symptoms; he followed the employer's
           instruction in obtaining medical care; he
           received the "blue" letter from the
           Commission; he filed an application for
           hearing, and he gave a recorded statement to
           the case manager indicating he had been
           informed of the diagnosis and cause by the
           treating physician.

                           II.    ANALYSIS

     Claimant's first two assignments of error involve the date on

which the commission found that he received communication that his

carpal tunnel syndrome was work-related.     Claimant contends he

received communication that his carpal tunnel syndrome was

work-related on December 3, 1998, when he received the letter from

Dr. Hemphill.   Employer contends, and the commission so found,

that the communication occurred on October 31, 1996.

     On March 1, 1996, the Supreme Court of Virginia, in Stenrich

Group v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802 (1996),

ruled that a disease resulting from cumulative trauma caused by

repetition is not compensable under the Workers' Compensation Act

(Act).   Effective July 1, 1997, the General Assembly amended the

Act to make carpal tunnel syndrome compensable.    Code § 65.2-400.

     Although this case does not involve a statute of limitations

issue, we cite cases involving the statute of limitations because

they are instructive.

     The law in effect on the date of injury controls.     See Roller

v. Basic Constr. Co., 238 Va. 321, 330, 384 S.E.2d 323, 327

                                 - 7 -
(1989).   "The date on which the diagnosis of an occupational

disease is made and first communicated to the employee is treated

as the date of injury and as the happening of an injury by

accident.   The rights and liabilities of the parties vest and

accrue on that date."   Chesapeake & Potomac Telephone Co. v.

Williams, 10 Va. App. 516, 518-19, 392 S.E.2d 846, 847 (1990)

(citations omitted).

                 Whether a diagnosis of an occupational
            disease was communicated and when the
            communication occurred are factual
            determinations to be made by the commission
            upon the evidence. See Roller v. Basic
            Constr. Co., 238 Va. 321, 329, 384 S.E.2d
            323, 326 (1989). Upon appellate review, the
            findings of fact made by the commission will
            be upheld when supported by credible
            evidence. See James v. Capitol Steel Constr.
            Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488
            (1989).

Uninsured Employer's Fund v. Mounts, 24 Va. App. 550, 558, 484

S.E.2d 140, 144 (1997), aff'd, 255 Va. 254, 497 S.E.2d 464 (1998).

     Communication has two elements:    1) communication of the

diagnosis and 2) communication that the disease is work-related.

"The diagnosis need not contain precise medical terminology as

long as the diagnosis is definite and informs the claimant in

clear and understandable language that he or she is suffering from

a disease that arises out of and in the course of employment."

Via v. Citicorp Mortgage, Inc., 10 Va. App. 572, 576, 394 S.E.2d

505, 507 (1990) (citation omitted).

                 Code § 65.2-406(A)(5) does not require
            that an employee receive from a physician a

                                - 8 -
          communication that his disease is work
          related; rather, the statute only requires
          that the employee, simultaneously with or
          sometime after the diagnosis of his
          condition, learn that the condition is an
          occupational disease for which compensation
          may be awarded.

City of Alexandria v. Cronin, 20 Va. App. 503, 508-09, 458 S.E.2d

314, 317 (1995) (citation omitted), aff'd, 252 Va. 1, 471 S.E.2d

184 (1996).

               By interpreting [Code § 65.2-406(A)(5)]
          as requiring proof of a communication by a
          physician of the employee's occupational
          disease, the commission ignores the fact
          that, while many employees may receive a
          diagnosis of his or her disease from a
          physician, the claimants may receive the
          communication that such a disease is a
          compensable occupational disease from someone
          other than a physician, often an attorney or
          someone in charge of personnel or
          administering benefits.

Id. at 508, 458 S.E.2d at 316.

     Because it is undisputed that claimant received a positive

diagnosis of his condition in October 1996, the only issue we

consider is when the causation of the condition was communicated

to claimant.

      The commission found the evidence established that Dr.

Hemphill diagnosed claimant with carpal tunnel syndrome in October

1996 and that claimant understood from Dr. Hemphill that the

disease was related to his work.

     "[A] finding by the Commission upon conflicting

facts . . . is conclusive and binding on this Court, absent fraud,


                                 - 9 -
when such determination is supported by competent, credible

evidence."    C.D.S. Constr. Servs. v. Petrock, 218 Va. 1064, 1070,

243 S.E.2d 236, 240 (1978) (citations omitted).

     In this case, because the date of communication was in

October 1996, after the Jemmott decision, but before the

amendment, carpal tunnel syndrome was not compensable as of

claimant's "date of injury."

     Claimant finally contends that principles of equity,

fairness, and public policy require reversal of the commission's

decision.    He maintains that because the Act is to be liberally

construed in favor of the claimant, claimants who received a

communication after Jemmott and before the July 1, 1997 statutory

amendment should be compensated.   Claimant argues his rights

outweigh any burden placed on employers and insurance carriers.

Claimant argues, "The General Assembly's failure to apply the July

1, 1997 amendment retroactively to such a small class of claimants

is short sighted and unjust."    We reject claimant's argument.

     "While the provisions of the Virginia Act are to be liberally

construed to see that its benefits are awarded to injured

employees, that principle does not authorize the courts to amend,

alter or extend its provisions, nor does it require that every

claim asserted be allowed."    Bowden v. Newport News Shipbuilding &

Dry Dock Co., 11 Va. App. 683, 688, 401 S.E.2d 884, 887 (1991)

(citations omitted).



                                - 10 -
     Further, "[l]iberal construction, however, may not be used to

amend a statute by changing the meaning of the statutory

language."   Low Splint Coal Co., Inc. v. Bolling, 224 Va. 400,

404, 297 S.E.2d 665, 667 (1982) (citation omitted).

     This Court and the Supreme Court of Virginia have maintained

that broadening the scope of the coverage of the Act, which

"impact[s] as it must a broad spectrum of economic and social

values, is a matter of public policy reserved to the original and

exclusive jurisdiction of the General Assembly, and we will not

trespass upon its domain."   Western Electric Co. v. Gilliam, 229

Va. 245, 248, 329 S.E.2d 13, 15 (1985).

     For these reasons, we find no error and affirm the

commission's decision.

                                                      Affirmed.




                               - 11 -